Citation Nr: 1000924	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-05 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee.

2.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.

3.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

5.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right knee.





REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from August 1965 to 
August 1985.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Board notes that the Veteran was previously represented 
by the Disabled American Veterans (DAV); however, in an 
August 2009 letter, the Veteran stated that he wanted to 
remove DAV as his representative and proceed with his appeal 
pro se.   

Because the claim for a higher initial rating for PTSD on 
appeal follows the grant of service connection, the Board has 
characterized this matter in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

The issues of an initial rating in excess of 30 percent for 
PTSD, a higher rating for traumatic arthritis of the right 
knee, and TDIU will be considered within the Remand section 
of this document below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran when further action, on his part, is 
required.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims decided herein has been accomplished.

2.  The Veteran's service-connected traumatic arthritis of 
the left knee has been manifested by complaints of pain with 
flexion limited, at most, to 120 degrees, normal extension, 
with no objective findings of instability.

3.  The Veteran's service-connected lumbosacral strain has 
been manifested by complaints of pain with flexion at 70 
degrees, and no ankylosis, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; the Veteran's service- connected disability was not 
shown to involve intervertebral disc syndrome (IVDS) or 
separately ratable neurological manifestations.
.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes  5010, 5261, 5262 (2009).

2.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5237, General Rating Formula for Diseases and Injuries 
of the Spine (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, an October 2007 pre-rating letter provided 
notice to the Veteran of the  evidence and information needed 
to substantiate his claims for increased ratings.  This 
letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claims.  In addition, the October 2007 pre-rating letter 
also provided information regarding disability ratings and 
effective dates consistent with Dingess/Hartman.   The 
February 2008  RO rating decision reflects the initial 
adjudication of the claims for higher ratings for traumatic 
arthritis of the left knee and for lumbosacral strain.  
Hence, the October 2007 letter-which meets all four of 
Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirement.
 
Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's VA medical 
records, private medical records, and the reports of VA 
examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran as well as by his former representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular DC, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise,  
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, when those factors 
are not contemplated in the relevant rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 
4.40, 4.45, 4.59.  The provisions of 38 C.F.R. §§ 4.40 and 
4.45 are to be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

A.  Traumatic arthritis, left knee

The Veteran's service-connected traumatic arthritis of the 
left knee has been rated as 10 percent disabling under 
Diagnostic Codes 5010-5260.  The hyphenated diagnostic code 
in this case indicates that arthritis under Diagnostic Code 
5010 is the service-connected disorder and that the 
limitation of motion is a residual condition.

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Codes 5260 (limitation 
of flexion of the leg) and 5261 (limitation of extension of 
the leg).  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of- motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under DC 5260, limitation of flexion to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires flexion 
limited to 30 degrees.  A 30 percent rating requires flexion 
limited to 15 degrees.

Under DC 5261, limitation of extension to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating requires limitation 
of extension to 20 degrees.  A 40 percent rating requires 
limitation of extension to 30 degrees.  A 50 percent rating 
requires limitation of extension to 45 degrees.

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See 
38 C.F.R. Part 4, Plate II .

Under Diagnostic Code 5257, pursuant to which recurrent 
subluxation or lateral instability is rated, a 10 percent 
rating is assigned for slight impairment, a 20 percent rating 
is assigned for moderate impairment, and a 30 percent rating 
is assigned for severe impairment.

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint. VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Considering the objective medical evidence of record in light 
of the above criteria, the Board finds that a rating in 
excess of 10 percent for the Veteran's service-connected 
traumatic arthritis of the left knee is not warranted.

Private medical records from R. V. Patel, M.D., dated from 
September 2005 to October 2007, note that the Veteran was 
evaluated for complaints of bilateral knee pain.  

A May 2006 VA orthopedic record reflects that the Veteran 
complained of knee pain, trouble with stairs, and giveway.  
Range of motion was 0 to 120 degrees.  No effusion, joint 
line tenderness, and stable "AP/ML".  X-rays were 
essentially within normal limits.  The impression was 
bilateral chronic knee pain.

A June 2006 MRI report reflects that there was no evidence of 
meniscal tear or significant degeneration of the cartilage of 
the left knee.  The impression was small joint effusion.  

An October 2007 VA joints examination report reflects that 
the Veteran complained of intermittent pain, multiple times 
daily.  He also reported that he had some stiffness and some 
significant discomfort in his knees that prevents him from 
kneeling.  He denied any instability, but stated that his 
knees do lock up, particularly the right one, and he has 
fallen down as a result.  Flare-ups occur with persistent 
standing.  He stated that he could only stand or walk for 
about 20 minutes and that he can drive for about 20 minutes, 
or his legs get stiff.  The Veteran stated he has braces and 
uses a cane four days a week, when he is going out of the 
house.  The Veteran had no episodes of dislocation or 
subluxation.  No inflammatory arthritis was described.  The 
Veteran stated that he retired from the VA in December 2006, 
mainly because of age, but also because he was having trouble 
working in building maintenance because of problems with his 
knees.  

Physical examination of the knees showed they were normal in 
appearance with no redness, swelling, or tenderness 
demonstrated.  Range of motion findings showed that the 
Veteran could extend his left knee to 0 degrees and flexion 
to 125 degrees.  The Veteran did so with minimal discomfort, 
but no real pain.  There was abnormality on varus or valgus 
stress on examination, and no drawer sign or McMurray's sign.  
Motor and sensory examination was essentially unremarkable, 
equal, symmetrical, and normal.  There was no change in 
examination with repetitive motion and no evidence of any 
abnormal shoe wear pattern.  No problems with activities of 
daily living were noted.  The diagnosis was post-traumatic 
joint disease of the left knee.  In regards to the Veteran's 
employability, the VA examiner opined that the Veteran should 
be able to do some kind of non-strenuous sedentary work, 
which would preclude any work that involved a lot of standing 
or walking.  

First addressing limited motion, the Board notes that, 
collectively, the aforementioned evidence reveals that the 
Veteran has had normal extension, which would not warrant a 
compensable rating under Diagnostic Code 5261.  Moreover, 
while there has been some limitation of flexion of the left 
knee-120 degrees with minimal discomfort-such has not been 
shown to be to an extent that would warrant a compensable 
rating under Diagnostic Code 5260.  Thus (per 38 C.F.R. § 
4.71a, Diagnostic Code 5003), no more than a 10 percent 
rating is warranted.  This is so even considering functional 
loss due to pain and other factors set forth in 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca.  While the Board is aware of the 
Veteran's complaints of pain, the Veteran's pain is not shown 
by competent, objective evidence to be so disabling as to 
warrant even the minimal compensable rating under Diagnostic 
Code 5260, much less the next higher, 20 percent rating under 
that diagnostic code.  Also for the reasons noted above, 
there is no basis for assignment of separate ratings for 
limited flexion and extension.

The Board has also considered the applicability of other 
potentially applicable diagnostic codes for rating traumatic 
arthritis of the left knee, but finds that no higher rating 
is assignable.  The Veteran has never demonstrated or been 
diagnosed with ankylosis of either knee, dislocated semilunar 
cartilage, or impairment of the tibia and fibula.  Therefore, 
38 C.F.R. § 4.71a, DCs 5256, 5258, and 5262 are not for 
application.  The Board has also considered DC 5257, for 
recurrent subluxation or lateral instability of the knee; 
however, as the October 2007 VA examination report clearly 
are negative for findings of instability in the Veteran's 
left knee, this diagnostic code is not applicable.  For that 
reason, there also is no basis for assignment of separate 
ratings for limited motion and instability.

B.  Lumbosacral spine

The Veteran's service-connected lumbosacral strain has been 
rated as 10 percent disabling under Diagnostic Code 5237.  

The criteria for rating all spine disabilities are set forth 
in a General Rating Formula for Diseases and Injuries of the 
Spine.  Under the General Rating Formula, a 10 percent rating 
is assignable for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees.  A 
rating of 20 percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assignable where forward flexion of the thoracolumbar spine 
is 30 degrees or less, or there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is 
assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, General Rating Formula for DCs 5235-5243 (2009). 

Any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately, under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (2).

Considering the pertinent evidence in light of the above 
criteria, the Board finds that a rating in excess of 10 
percent for service-connected lumbosacral strain is not 
warranted.

A January 2008 VA spine examination report reflects that the 
Veteran complained of low back pain in the center of the 
lumbar area without radiation.  He stated that he takes pain 
medication and anti-inflammatories.  He can get flare-ups 
with any strenuous activity.  The Veteran stated that when he 
was working, he would get pain from stooping, bending, and 
lifting on the job.  He retired from the VA in 2006.  He has 
no problems with activities of daily living and no 
incapacitating episodes in the past year.  Range of motion 
revealed forward flexion to 70 degrees, backward extension to 
15 degrees, lateral flexion to 20 degrees bilaterally and 
rotation to 30 degrees bilaterally.  The Veteran had pain 
with all these movements and stopped when the pain started.  
He had no fatigue, weakness, or lack of endurance.  
Limitation was secondary to pain.  Repetitive motion did not 
increase loss of range of motion, and it would be mere 
speculation to estimate range of motion loss with a flare-up.  
The Veteran had painful motion, but no spasm, weakness, or 
tenderness.  He had no postural abnormalities or fixed 
deformities, no atrophy or spasm.  Neurological examination 
revealed normal findings.  The diagnosis was lumbosacral 
strain.  

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a rating in excess of 10 
percent for the Veteran's service-connected lumbosacral 
strain.  In this regard, there is no medical evidence of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. In fact, 
the medical evidence of record shows that the Veteran has 
forward flexion of the lumbar spine to 70 degrees, falling 
specifically within the 10 percent rating criteria.  Pain was 
noted, but the examiner indicated that the Veteran stopped 
motion when the pain started.  There was no indication of 
pain under 70 degrees of motion.

The Board has also considered entitlement to a higher initial 
rating based on functional impairment; however, the Board 
finds that the current 10 percent rating properly compensates 
the Veteran for the extent of his functional loss due to pain 
and other factors set forth in §§ 4.40 and 4.45.  In this 
regard, repetitive motion did not increase loss of range of 
motion, even with pain, during the January 2008 VA 
examination.  Furthermore, the VA examiner reported that the 
Veteran had no weakness, fatigue, or lack of endurance.  The 
Board notes that the criteria for rating spine disabilities 
contemplate symptoms such as pain, stiffness, aching, etc., 
if present, thus, evaluations based on pain alone are not 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the sections of the 
rating schedule for evaluating neurological disabilities.  
Thus, consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 
Vet. App. at 204-7, provides no basis for a higher rating.

As noted above, VA must determine whether assigning separate 
ratings under the orthopedic and neurological rating criteria 
are appropriate.  As noted above, however, in this case, 
there is no indication of a diagnosed neurological disorder, 
and no indication that any separately ratable neurological 
manifestation is associated with the service-connected 
disability.  Also, as there is no medical evidence indicating 
that the Veteran has intervertebral disc syndrome, the 
criteria of Diagnostic Code 5243 are not applicable.

C.  Other considerations

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, during any 
period under consideration, the Veteran's service-connected 
traumatic arthritis of the left knee and lumbosacral strain, 
alone, has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b).  In this regard, the Board notes that neither of 
the disabilities has objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings).  In this regard, the October 2007 VA 
joints examiner opined that the Veteran could perform some 
types of non-strenuous sedentary work, as long as it did not 
involve a lot of standing or walking.  There also is no 
objective evidence that either disability has warranted 
frequent periods of hospitalization, or that these 
disabilities have otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for staged 
ratings, pursuant to Hart, and the claims for ratings in 
excess of 10 percent, each, for the Veteran's service-
connected traumatic arthritis of the left knee and for 
lumbosacral strain must be denied.  In reaching this 
decision, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against each claim, the doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §  3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

A rating in excess of 10 percent for traumatic arthritis of 
the left knee is denied.

A rating in excess of 10 percent for lumbosacral strain is 
denied.


REMAND

The Veteran asserts that his PTSD symptoms are of greater 
severity than reflected in his initial 30 percent disability 
rating.  The Board notes that the Veteran has not been 
afforded a VA PTSD examination.  In addition, the record 
reflects that the Veteran has received ongoing mental health 
treatment at the Fayetteville, North Carolina VA medical 
center (VAMC), to include a recent emergency inpatient 
admission, and from his private psychiatrist, E. W. Hoeper, 
M.D.  Therefore, to ensure that the record reflects the 
current severity of the Veteran's PTSD, the Board finds that 
a more contemporaneous examination, with findings responsive 
to the applicable rating criteria, is needed to properly 
evaluate the service-connected disability under 
consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

In addition, the Veteran contends that he is totally disabled 
and unable to work as a result of his service-connected 
disabilities.  According to a VA Form 21-4192 (request for 
employment information in connection with a claim for 
disability benefits), the Veteran's last employer, the 
Fayetteville VAMC, noted that the Veteran last worked in 
housekeeping/emergency medical services and voluntarily 
retired in January 2007.  In an October 2007 letter, the 
Veteran's private physician, R.V. Patel, M.D., stated that 
the Veteran could not be employed due to several 
disabilities. 

With regard to the claim for a TDIU, the Board notes that the 
Veteran's service-connected disabilities include the 
following: PTSD, rated as 30 percent disabling; diabetes 
mellitus, type II with erectile dysfunction and nephropathy, 
rated as 20 percent disabling; traumatic arthritis of the 
left knee, rated as 10 percent disabling; traumatic arthritis 
of the right knee, rated as 10 percent disabling; peripheral 
neuropathy of the right lower extremity, rated as 10 percent 
disabling; peripheral neuropathy of the left lower extremity, 
rated as 10 percent disabling; shrapnel wound of the chest, 
rated as 10 percent disabling, and malaria, rated as 
noncompensable.  The RO assigned a combined disability 
evaluation of 70 percent, effective December 9, 2004, for 
these service-connected disabilities.   

Based on the above, the initial schedular requirements for a 
TDIU pursuant to 38 C.F.R. § 4.16(a) have not been met at 
this juncture.  Although the Veteran's combined rating for 
his service-connected disabilities is 70 percent, he does not 
have a single service-connected disability rated at the 60 
percent level.  However, in this case, there remains the 
question of whether a TDIU applies on an extra-schedular 
basis as the result of an exceptional or unusual disability 
picture consistent with 38 C.F.R. § 4.16(b).  For a Veteran 
to prevail on a claim for a total compensation rating based 
on individual unemployability on an extra-schedular basis, it 
is necessary that the record reflect some factor which places 
the case in a different category than other Veterans with 
equal rating of disability.  The question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment.  This is so because a high disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Hence, the matter of entitlement to a TDIU 
on an extra-schedular basis requires a remand to the AMC/RO 
for further disposition, to include consideration of 
submission to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service. 

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
currently includes outpatient treatment records from the 
Fayetteville VAMC, dated through December 2008.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Hence, the RO must obtain all outstanding 
medical records from the Fayetteville VAMC, dated from 
December 2008 to the present, to include inpatient treatment 
records.

The RO's adjudication of the claim for a higher initial 
rating for PTSD should include consideration of whether 
"staged ratings" (assignment of different ratings for 
distinct periods of time, based on the facts found), pursuant 
to Fenderson, are warranted.

Furthermore, given Dr. Hoeper's opinion in July 2007 and May 
2009 letters that the Veteran's service-connected PTSD makes 
him unable to sustain work relationship, and therefore, he 
considers him permanently and totally disabled and 
unemployable; on remand, the RO should also adjudicate 
whether this claim meets the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) (2009).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

Lastly, in the Veteran's March 2008 notice of disagreement, 
he indicated his dissatisfaction with the 10 percent rating 
for his "knee condition" in the February 2008 rating 
decision; however, he did not identify whether he was 
referring to his service-connected traumatic arthritis of the 
right knee or the left knee.  While an SOC was issued with 
respect to the Veteran's service-connected left knee 
disability, no action was taken with respect to the Veteran's 
claim for a higher rating for his service-connected right 
knee disability.  Therefore, to ensure all due consideration, 
the Board finds that the claim for a higher rating for the 
Veteran's service-connected traumatic arthritis of the right 
knee is remanded for issuance of a statement of the case.  
See 38 C.F.R. §§ 3.160(c), 19.26 (2009).  See also Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO should issue a SOC to the 
Veteran, addressing the issue of a 
higher rating for traumatic arthritis 
of the right knee from the February 
2008 rating decision.  The Veteran must 
be advised of the time limit in which 
he may file a substantive appeal.  38 
C.F.R. § 20.302(b).  To perfect the 
appeal, he must timely file a 
substantive appeal, otherwise the 
appeal should be closed without 
returning to the Board.

2.  The RO/AMC should obtain from the 
Fayetteville VAMC all outstanding medical 
records from December 2008 to the present, 
to include all records pertaining to the 
Veteran's in-patient hospital admission 
for PTSD in December 2008.  The RO/AMC 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.   

3.  Thereafter, the RO/AMC should arrange 
for the Veteran to undergo a VA 
psychiatric examination, by a 
psychiatrist, at a VA medical facility.  
The entire claims file must be provided 
to the psychiatrist designated to examine 
the Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions. All necessary tests and 
studies (to include psychological 
testing, if appropriate) should be 
accomplished and all clinical findings 
reported in detail. 

The psychiatrist should render findings 
with respect to the existence and extent 
(or frequency, as appropriate) of: memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations. The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) score representing the 
level of impairment due to the Veteran's 
PTSD.  

The psychiatrist should also comment upon 
the impact of the Veteran's PTSD on his 
employability.  In rendering this 
opinion, the examiner is requested to 
address Dr. Hoeper's July 2007 and May 
2009 opinions, as discussed above.
 
The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

4.  The Veteran should also be afforded a 
VA general medical examination.  The 
claims file, including a copy of this 
remand, must be made available for review 
by the examiner, and the examiner should 
note such review in the report.  The 
examiner should identify the limitations 
resulting from each service-connected 
disability (as listed above) and provide 
an opinion as to whether the Veteran's 
service-connected disabilities have 
rendered him unable to maintain any form 
of  substantially gainful employment 
consistent with his education and 
industrial background.  In forming the  
opinion, the examiner should disregard 
both the age and any nonservice-connected 
disabilities of the Veteran.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

5.  Thereafter, the RO/AMC should 
readjudicate each of the claims on appeal 
in light of all pertinent evidence and 
legal authority.  In addition, the RO/AMC 
must discuss whether "staged" ratings are 
warranted pursuant to Fenderson, cited to 
above, and specifically consider whether 
the criteria for a referral for 
assignment of a higher rating on an 
extra-schedular basis, pursuant to 38 
C.F.R. § 3.321(b)(1) have been met.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case before 
this case is returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


